



EXECUTION COPY
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) dated
as of August 10, 2018 (the “Effective Date”) between SILICON VALLEY BANK, a
California corporation with a loan production office located at 380 Interlocken
Crescent, Suite 600, Broomfield, Colorado 80021 (“Bank”), and ARRAY BIOPHARMA
INC., a Delaware corporation with offices located at 3200 Walnut Street,
Boulder, Colorado 80301 (“Borrower”), provides the terms on which Bank shall
lend to Borrower and Borrower shall repay Bank. This Agreement amends and
restates in its entirety that certain Loan and Security Agreement, dated as of
December 22, 2016 (as amended and as in effect immediately prior to the
Effective Date, the “Prior Loan Agreement”). The parties agree as follows:
1.ACCOUNTING AND OTHER TERMS
Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.
2.    LOAN AND TERMS OF PAYMENT
2.1    Promise to Pay. Borrower hereby unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.
2.1.1     Term Loan.
(a)Availability. Bank shall make one (1) term loan available to Borrower in an
amount equal to Fifty Million Dollars ($50,000,000.00) (the “Term Loan Amount”)
on the Effective Date, subject to the satisfaction of the terms and conditions
of this Agreement.
(b)Repayment. Commencing on the first day of the month following the month in
which the Funding Date occurs and thereafter on the first day of each successive
calendar month until the Term Loan is paid in full, Borrower shall make monthly
payments of interest only with respect to the outstanding principal balance of
the Term Loan, in arrears and at the interest rate set forth in Section 2.2(a).
Commencing on September 1, 2020, and on the first day of each month thereafter,
Borrower shall repay the principal amount of the Term Loan in thirty-six (36)
equal installments of principal, based on a thirty-six (36) month amortization
schedule (each payment of principal and/or interest being a “Term Loan
Payment”). Borrower’s final Term Loan Payment, due on the Term Loan Maturity
Date, shall include all outstanding principal and accrued and unpaid interest
under the Term Loan. Once repaid, the Term Loan may not be reborrowed.
(c)Optional Prepayment of Term Loan. Borrower may at any time and from time to
time prepay all but not less than all of the outstanding principal balance of
the Term Loan, upon irrevocable (except as provided below) notice delivered to
the Bank no later than 10:00 A.M., Pacific time, three (3) Business Days prior
thereto, which notice shall specify the date and amount of the proposed
prepayment. If any prepayment of the Term Loan is at Borrower’s election,
Borrower shall pay to Bank (i) the Final Payment, (ii) any other expenses or
fees then-owing, and (iii) a prepayment fee in an amount equal to (A) if such
prepayment occurs on or prior to the First Anniversary, two percent (2.00%) of
the Term Loan Amount (i.e. One Million Dollars ($1,000,000.00)); and (B) if such
prepayment occurs at any time after the First Anniversary, one percent (1.00%)
of the Term Loan Amount (i.e. Five Hundred Thousand Dollars ($500,000.00)). No
prepayment fee shall be charged if the credit facility hereunder is replaced
with a new facility from Bank or any division of Bank. In addition, if such
notice of prepayment indicates that such prepayment is to be funded with the
proceeds of a refinancing, such notice of prepayment may be revoked if the
financing is not consummated. If any such notice is given, the amount specified
in such notice shall be due and payable on the date specified therein, together
with accrued interest to such date on the amount prepaid.





--------------------------------------------------------------------------------





(d)Mandatory Prepayment of Term Loan. If the Term Loan has become due and
payable according to the terms hereof because of the occurrence and continuance
of an Event of Default, Borrower shall pay to Bank (i) the Final Payment, (ii)
any other expenses or fees then-owing, and (iii) a prepayment fee in an amount
equal to (A) if such prepayment occurs on or prior to the First Anniversary, two
percent (2.00%) of the Term Loan Amount (i.e. One Million Dollars
($1,000,000.00)); and (B) if such prepayment occurs at any time after the First
Anniversary, one percent (1.00%) of the Term Loan Amount (i.e. Five Hundred
Thousand Dollars ($500,000.00)).
2.2    Payment of Interest on the Credit Extensions.
(a)    Interest Rate; Term Loan. Subject to Section 2.2(b), the principal amount
outstanding under the Term Loan shall accrue interest at a floating per annum
rate equal to the greater of (a) zero percent (0.00%) or (b) the Prime Rate
minus two percent (2.00%), which interest shall be payable monthly in accordance
with Section 2.1.1(b).
(b)    Default Rate. Immediately upon the occurrence and during the continuance
of an Event of Default, Obligations shall bear interest at a rate per annum
which is five percentage points (5.00%) above the rate that is otherwise
applicable thereto (the “Default Rate”). Fees and expenses which are required to
be paid by Borrower pursuant to the Loan Documents (including, without
limitation, Bank Expenses) but are not paid when due shall bear interest until
paid at a rate equal to the highest rate applicable to the Obligations. Payment
or acceptance of the increased interest rate provided in this Section 2.2(b) is
not a permitted alternative to timely payment and shall not constitute a waiver
of any Event of Default or otherwise prejudice or limit any rights or remedies
of Bank.
(c)    Adjustment to Interest Rate. Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.
(d)    Payment; Interest Computation. Interest is payable monthly on the first
calendar day of each month and shall be computed on the basis of a 360-day year
for the actual number of days elapsed. In computing interest, (i) all payments
received after 12:00 noon Pacific time on any day shall be deemed received at
the opening of business on the next Business Day, and (ii) the date of the
making of any Credit Extension shall be included and the date of payment shall
be excluded; provided, however, that if any Credit Extension is repaid on the
same day on which it is made, such day shall be included in computing interest
on such Credit Extension.
2.3    Fees. Borrower shall pay to Bank the following fees:
(a)    Revolving Line Commitment Fee (Prior Loan Agreement). The fully earned,
unpaid portion of the non‑refundable Revolving Line commitment fee due and owing
pursuant to Section 2.4(a) of the Prior Loan Agreement, in an amount equal to
Thirty Thousand Dollars ($30,000.00), payable on the Effective Date;
(b)    Final Payment Fee (Prior Loan Agreement). The fully earned,
non-refundable “Final Payment Fee”, as such term is defined in the Prior Loan
Agreement, in an amount equal to One Million Two Hundred Thousand Dollars
($1,200,000.00), payable on the Effective Date;
(c)    Final Payment. The Final Payment when due hereunder; and
(d)    Prepayment Fee. The prepayment fee with respect to the Term Loan
specified in Section 2.1.1(c) or Section 2.1.1(d) when due hereunder (such fee
being the “Prepayment Fee”).
(e)    Bank Expenses. All Bank Expenses (including reasonable attorneys’ fees
and expenses for documentation and negotiation of this Agreement) incurred
through and after the Effective Date, when due (or, if no stated due date, upon
demand by Bank).
(f)    Fees Fully Earned. Unless otherwise provided in this Agreement or in a
separate writing by Bank, Borrower shall not be entitled to any credit, rebate,
or repayment of any fees earned by Bank pursuant to this Agreement
notwithstanding any termination of this Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder. Bank may
deduct amounts owing by Borrower under the clauses of this Section 2.3 pursuant
to the terms of Section 2.4(c). Bank shall provide Borrower written notice of
deductions made from the Designated Deposit Account pursuant to the terms of the
clauses of this Section 2.3.
2.4    Payments; Application of Payments; Debit of Accounts.




-2-

--------------------------------------------------------------------------------





(a)    All payments to be made by Borrower under any Loan Document shall be made
in immediately available funds in Dollars, without setoff or counterclaim,
before 12:00 noon Pacific time on the date when due. Payments of principal
and/or interest received after 12:00 noon Pacific time are considered received
at the opening of business on the next Business Day. When a payment is due on a
day that is not a Business Day, the payment shall be due the next Business Day,
and additional fees or interest, as applicable, shall continue to accrue until
paid.
(b)    Bank has the exclusive right to determine the order and manner in which
all payments with respect to the Obligations may be applied. Borrower shall have
no right to specify the order or the accounts to which Bank shall allocate or
apply any payments required to be made by Borrower to Bank or otherwise received
by Bank under this Agreement when any such allocation or application is not
specified elsewhere in this Agreement.
(c)    Bank may debit any of Borrower’s deposit accounts, including the
Designated Deposit Account, for principal and interest payments or any other
amounts Borrower owes Bank when due. Bank shall endeavor to provide Borrower
notice of any such debit, but failure by Bank to provide such notice shall not
limit Bank’s right to make such debits hereunder. These debits shall not
constitute a set-off.
2.5    Withholding. Payments received by Bank from Borrower under this Agreement
will be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, duties, deductions, withholdings, assessments,
fees or other charges imposed by any Governmental Authority (including any
interest, additions to tax or penalties applicable thereto). Specifically,
however, if at any time any Governmental Authority, applicable law, regulation
or international agreement requires Borrower to make any withholding or
deduction from any such payment or other sum payable hereunder to Bank, Borrower
hereby covenants and agrees that the amount due from Borrower with respect to
such payment or other sum payable hereunder will be increased to the extent
necessary to ensure that, after the making of such required withholding or
deduction, Bank receives a net sum equal to the sum which it would have received
had no withholding or deduction been required, and Borrower shall pay the full
amount withheld or deducted to the relevant Governmental Authority. Borrower
will, upon request, furnish Bank with proof reasonably satisfactory to Bank
indicating that Borrower has made such withholding payment; provided, however,
that Borrower need not make any withholding payment if the amount or validity of
such withholding payment is contested in good faith by appropriate and timely
proceedings and as to which payment in full is bonded or reserved against by
Borrower. The agreements and obligations of Borrower contained in this
Section 2.5 shall survive the termination of this Agreement.
3.    CONDITIONS OF LOANS
3.1    Conditions Precedent to Initial Credit Extension. Bank’s obligation to
make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, such
documents, and completion of such other matters, as Bank may reasonably deem
necessary or appropriate, including, without limitation:
(a)    duly executed signatures to the Loan Documents;
(b)    [reserved];
(c)    the Operating Documents and long-form good standing certificates of
Borrower certified by the Secretary of State (or equivalent agency) of
Borrower’s jurisdiction of incorporation and each jurisdiction in which Borrower
is qualified to conduct business, each dated as of a date no earlier than thirty
(30) days prior to the Effective Date;
(d)    duly executed signatures to the completed Borrowing Resolutions for
Borrower;
(e)    duly executed signature to a completed Payment/Advance Form;
(f)    certified copies, dated as of a recent date, of financing statement
searches, as Bank may request, accompanied by written evidence (including any
UCC termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released;
(g)    the Perfection Certificate of Borrower, together with the duly executed
original signature thereto;




-3-

--------------------------------------------------------------------------------





(h)    evidence satisfactory to Bank that the insurance policies and
endorsements required by Section 6.5 hereof are in full force and effect,
together with appropriate evidence showing lender loss payable and/or additional
insured clauses or endorsements in favor of Bank; and
(i)    payment of the fees and Bank Expenses then due as specified in
Section 2.3 hereof.
3.2    Conditions Precedent to all Credit Extensions. Bank’s obligations to make
each Credit Extension, including the initial Credit Extension, is subject to the
following conditions precedent:
(a)    timely receipt of an executed Payment/Advance Form;
(b)    the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the
Payment/Advance Form and on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension. Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in this Agreement remain true,
accurate, and complete in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and
(c)    Bank determines to its satisfaction that there has not been any material
impairment in the business, executive management, results of operation,
financial condition or the prospect of repayment of the Obligations, or any
material adverse deviation by Borrower from the most recent business plan of
Borrower presented to and accepted by Bank.
3.3    Covenant to Deliver. Borrower agrees to deliver to Bank each item
required to be delivered to Bank under this Agreement as a condition precedent
to any Credit Extension. Borrower expressly agrees that a Credit Extension made
prior to the receipt by Bank of any such item shall not constitute a waiver by
Bank of Borrower’s obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in Bank’s sole discretion.
4.    CREATION OF SECURITY INTEREST
4.1    Grant of Security Interest. Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.
If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations and at such time
as Bank’s obligation to make Credit Extensions has terminated, Bank shall, at
Borrower’s sole cost and expense, release its Liens in the Collateral and all
rights therein shall revert to Borrower.
Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that are permitted pursuant to the terms of this Agreement to
have superior priority to Bank’s Lien in this Agreement).
If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations (other than
inchoate indemnity obligations) and at such time as Bank’s obligation to make
Credit Extensions has terminated, Bank shall, at the sole cost and expense of
Borrower, release its Liens in the Collateral and all rights therein shall
revert to Borrower. In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and (y)
this Agreement is terminated, Bank shall terminate the security interest granted
herein upon Borrower providing cash collateral acceptable to Bank in its good
faith business judgment for Bank Services, if any.




-4-

--------------------------------------------------------------------------------





In the event such Bank Services consist of outstanding Letters of Credit,
Borrower shall provide to Bank cash collateral in an amount equal to (x) if such
Letters of Credit are denominated in Dollars, then at least one hundred five
percent (105.0%); and (y) if such Letters of Credit are denominated in a Foreign
Currency, then at least one hundred ten percent (110.0%), of the Dollar
Equivalent of the face amount of all such Letters of Credit plus all interest,
fees, and costs due or to become due in connection therewith (as estimated by
Bank in its business judgment), to secure all of the Obligations relating to
such Letters of Credit.
4.2    Priority of Security Interest. Borrower represents, warrants, and
covenants that the security interest granted herein is and shall at all times
continue to be a first priority perfected security interest in the Collateral
(subject only to Permitted Liens that are permitted pursuant to the terms of
this Agreement to have superior priority to Bank’s Lien under this Agreement).
If Borrower shall acquire a commercial tort claim, Borrower shall promptly
notify Bank in a writing signed by Borrower of the general details thereof and
grant to Bank in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to Bank.
4.3    Authorization to File Financing Statements. Borrower hereby authorizes
Bank to file financing statements, without notice to Borrower, with all
appropriate jurisdictions to perfect or protect Bank’s interest or rights
hereunder, including a notice that any disposition of the Collateral, by either
Borrower or any other Person, shall be deemed to violate the rights of Bank
under the Code. Such financing statements may indicate the Collateral as “all
assets of the Debtor” or words of similar effect, or as being of an equal or
lesser scope, or with greater detail, all in Bank’s discretion.
5.    REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants as follows:
5.1    Due Organization, Authorization; Power and Authority. Borrower is duly
existing and in good standing as a Registered Organization in its jurisdiction
of formation and is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a material adverse effect on
Borrower’s business. In connection with this Agreement, Borrower has delivered
to Bank a completed certificate signed by Borrower, entitled “Perfection
Certificate”. Borrower represents and warrants to Bank that (a) Borrower’s exact
legal name is that indicated on the Perfection Certificate and on the signature
page hereof; (b) Borrower is an organization of the type and is organized in the
jurisdiction set forth in the Perfection Certificate; (c) the Perfection
Certificate accurately sets forth Borrower’s organizational identification
number or accurately states that Borrower has none; (d) the Perfection
Certificate accurately sets forth Borrower’s place of business, or, if more than
one, its chief executive office as well as Borrower’s mailing address (if
different than its chief executive office); (e) Borrower (and each of its
predecessors) has not, in the past five (5) years, changed its jurisdiction of
formation, organizational structure or type, or any organizational number
assigned by its jurisdiction; and (f) all other information set forth on the
Perfection Certificate pertaining to Borrower and each of its Subsidiaries is
accurate and complete (it being understood and agreed that Borrower may from
time to time update certain information in the Perfection Certificate after the
Effective Date to the extent permitted by one or more specific provisions in
this Agreement). If Borrower is not now a Registered Organization but later
becomes one, Borrower shall promptly notify Bank of such occurrence and provide
Bank with Borrower’s organizational identification number.
The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect) or (v) conflict with, contravene, constitute a default or
breach under, or result in or permit the termination or acceleration of, any
material agreement by which Borrower is bound. Borrower is not in default under
any agreement to which it is a party or by which it is bound in which the
default could reasonably be expected to have a material adverse effect on
Borrower’s business.




-5-

--------------------------------------------------------------------------------





5.2    Collateral. Borrower has good title to, rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Borrower
has no Collateral Accounts at or with any bank or financial institution other
than Bank or Bank’s Affiliates, except for the Collateral Accounts described in
the Perfection Certificate delivered to Bank in connection herewith and which
Borrower has taken such actions as are necessary to give Bank a perfected
security interest therein pursuant to the terms of Section 6.6(b) and except for
deposit accounts exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of Borrower’s employees and
identified to Bank by Borrower as such. The Accounts are bona fide, existing
obligations of the Account Debtors.
The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate and except
for Inventory that may be held by clinical research organizations, clinical
sites or other third parties in the ordinary course of business. None of the
components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2.
Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) licenses granted to its customers, partners or
collaborators in the ordinary course of business, (b) over-the-counter software
that is commercially available to the public, and (c) Intellectual Property
licensed to Borrower or jointly owned by Borrower under its collaboration or
license agreements with its customers. No part of the Intellectual Property
which Borrower owns or purports to own and which is material to Borrower’s
business has been judged invalid or unenforceable, in whole or in part. To the
best of Borrower’s knowledge, no claim has been made that any part of the
Intellectual Property that is material to Borrower’s business violates the
rights of any third party except to the extent such claim would not reasonably
be expected to have a material adverse effect on Borrower’s business.
5.3    [Reserved].
5.4    Litigation. There are no actions or proceedings pending or, to the
knowledge of any Responsible Officer, threatened in writing by or against
Borrower or any of its Subsidiaries involving more than, individually or in the
aggregate, One Million Dollars ($1,000,000.00).
5.5    Financial Statements; Financial Condition. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Bank fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations as of the respective dates of such
financial statements. There has not been any material deterioration in
Borrower’s consolidated financial condition since the date of the most recent
financial statements submitted to Bank.
5.6    Solvency. The fair salable value of Borrower’s consolidated assets
(including goodwill minus disposition costs) exceeds the fair value of
Borrower’s liabilities; Borrower is not left with unreasonably small capital
after the transactions in this Agreement; and Borrower is able to pay its debts
(including trade debts) as they mature.
5.7    Regulatory Compliance. Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended. Borrower is not engaged as one of its important activities
in extending credit for margin stock (under Regulations X, T and U of the
Federal Reserve Board of Governors). Borrower (a) has complied in all material
respects with all Requirements of Law, and (b) has not violated any Requirements
of Law, except where the failure to comply or violation of which could not
reasonably be expected to have a material adverse effect on its business. None
of Borrower’s or any of its Subsidiaries’ properties or assets has been used by
Borrower or any Subsidiary or, to the knowledge of any Responsible Officer, by
previous Persons, in disposing, producing, storing, treating, or transporting
any hazardous substance other than in compliance in all material respects with
applicable environmental laws. Borrower and each of its Subsidiaries have
obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all Government Authorities that are
necessary to continue their respective businesses as currently conducted, except
where the failure to obtain any of the foregoing would not reasonably be
expected to have a material adverse effect on Borrower’s business.
5.8    Subsidiaries; Investments. Borrower does not own any stock, partnership,
or other ownership interest or other equity securities except for Permitted
Investments.
5.9    Tax Returns and Payments; Pension Contributions. Borrower has timely
filed (or timely filed extensions for) all required tax returns and reports, and
Borrower has timely paid (or timely filed extensions for) all




-6-

--------------------------------------------------------------------------------





foreign, federal, state and local taxes, assessments, deposits and contributions
owed by Borrower, except (a) to the extent such taxes are being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as such reserve or other appropriate provision, if any, as
shall be required in conformity with GAAP shall have been made therefor, or (b)
if such taxes, assessments, deposits and contributions do not, individually or
in the aggregate exceed Five Hundred Thousand Dollars ($500,000.00).
To the extent Borrower defers payment of any contested taxes, Borrower shall (i)
notify Bank in writing of the commencement of, and any material development in,
the proceedings, and (ii) post bonds or take any other steps required to prevent
the governmental authority levying such contested taxes from obtaining a Lien
upon any of the Collateral that is other than a “Permitted Lien.” Borrower is
not aware of any claims or adjustments proposed in writing for any of Borrower's
prior tax years which could result in additional taxes becoming due and payable
by Borrower in excess of Five Hundred Thousand Dollars ($500,000.00). Borrower
has paid all amounts necessary to fund all present pension, profit sharing and
deferred compensation plans in accordance with their terms, and Borrower has not
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.
5.10    Use of Proceeds. Borrower shall use the proceeds of the Credit
Extensions (i) for the repayment in full of all outstanding Obligations under
the Prior Loan Agreement (other than outstanding Bank Services); (ii) at
Borrower’s discretion, repayment of all or any portion of the Redmile Notes; and
(iii) as working capital to fund its general business requirements and not for
personal, family, household or agricultural purposes.
5.11    Full Disclosure. No written representation, warranty or other statement
of Borrower in any certificate or written statement given to Bank, as of the
date such representation, warranty, or other statement was made, taken together
with all such written certificates and written statements given to Bank,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).
5.12    Definition of “Knowledge.” For purposes of the Loan Documents, whenever
a representation or warranty is made to Borrower’s knowledge or awareness, to
the “best of” Borrower’s knowledge, or with a similar qualification, knowledge
or awareness means the actual knowledge, after reasonable investigation, of any
Responsible Officer.
6.    AFFIRMATIVE COVENANTS
Borrower shall do all of the following:
6.1    Government Compliance.
(a)    Maintain its and all its Subsidiaries’ legal existence and good standing
in their respective jurisdictions of formation and maintain qualification in
each jurisdiction in which the failure to so qualify would reasonably be
expected to have a material adverse effect on Borrower’s business or operations.
Borrower shall comply, and have each Subsidiary comply, in all material
respects, with all laws, ordinances and regulations to which it is subject.
(b)    Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Bank in all of its property. Borrower shall
promptly provide copies of any such obtained Governmental Approvals to Bank.
6.2    Financial Statements, Reports, Certificates. Provide Bank with the
following:
(a)    A/P and A/R Reports. Within forty-five (45) days after the last day of
each calendar quarter, aged listings of accounts receivable and accounts payable
(by invoice date) (the “A/P and A/R Reports”); provided, that in any quarterly
period in which the Borrower’s Qualified Cash is at any time less than One
Hundred Million Dollars ($100,000,000.00), such A/P and A/R Reports shall be
provided monthly, within thirty (30) days after the end of each month for the
remainder of such calendar quarter;
(b)    Quarterly Financial Statements. As soon as available, but no later than
forty-five (45) days after the last day of each calendar quarter, a company
prepared consolidated and consolidating balance sheet, statement




-7-

--------------------------------------------------------------------------------





of cash flows and income statement covering Borrower’s consolidated operations
for such quarter certified by a Responsible Officer and in a form acceptable to
Bank (the “Quarterly Financial Statements”);
(c)    Cash Reconciliation Reports. As soon as available, but no later than
thirty (30) days after the end of each month, a cash reconciliation report, in
form and substance reasonably acceptable to Bank and in any event disclosing
Borrower’s cash balance at financial institutions worldwide;
(d)    Compliance Certificate. Together with the delivery of the Financial
Statements, but in any event no less frequently than monthly, within thirty (30)
days after the end of each month, a duly completed Compliance Certificate signed
by a Responsible Officer, certifying that as of the end of such month, Borrower
was in full compliance with all of the terms and conditions of this Agreement,
and setting forth calculations showing compliance with the financial covenants
(if tested) set forth in this Agreement and such other information as Bank may
reasonably request;
(e)    Annual Operating Budget and Financial Projections. Within forty-five (45)
days after the end of each fiscal year of Borrower, and as amended and/or
updated, (i) annual operating budgets (including income statements, balance
sheets and cash flow statements, by month) for the upcoming fiscal year of
Borrower, and (ii) annual financial projections for the following fiscal year
(on a quarterly basis) as approved by Borrower’s board of directors, together
with any related business forecasts used in the preparation of such annual
financial projections;
(f)    Annual Audited Financial Statements. As soon as available, but no later
than one hundred eighty (180) days after the last day of Borrower’s fiscal year,
audited consolidated financial statements prepared under GAAP, consistently
applied, together with an unqualified opinion on the financial statements from
an independent certified public accounting firm reasonably acceptable to Bank;
(g)    Other Statements. Within five (5) days of delivery, copies of all
statements, reports and notices made available to Borrower’s security holders or
to any holders of Subordinated Debt;
(h)    SEC Filings. Within five (5) days of filing, copies of all periodic and
other reports, proxy statements and other materials filed by Borrower with the
SEC, any Governmental Authority succeeding to any or all of the functions of the
SEC or with any national securities exchange, or distributed to its
shareholders, as the case may be. Documents required to be delivered pursuant to
the terms hereof (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Borrower
posts such documents, or provides a link thereto, on Borrower’s website on the
Internet at Borrower’s website address; provided, however, Borrower shall
promptly notify Bank in writing (which may be by electronic mail) of the posting
of any such documents;
(i)    Legal Action Notice. A prompt report of any legal actions pending or
threatened in writing against Borrower or any of its Subsidiaries that could
reasonably be expected to result in damages or costs to Borrower or any of its
Subsidiaries of, individually or in the aggregate, Five Hundred Thousand Dollars
($500,000.00) or more;
(j)    Changes in Beneficial Ownership. Prompt written notice of any changes to
the beneficial ownership information set forth in Section 14 of the Perfection
Certificate. Borrower understands and acknowledges that Bank relies on true,
accurate and up-to-date beneficial ownership information to meet Bank’s
regulatory obligations to obtain, verify and record information about the
beneficial owners of its legal entity customers; and
(k)    Other Financial Information. Other financial information reasonably
requested by Bank.
6.3    Inventory; Returns. Keep all Inventory in good and marketable condition,
free from material defects. Returns and allowances between Borrower and its
Account Debtors shall follow Borrower’s customary practices as they exist at the
Effective Date.
6.4    Taxes; Pensions. Timely file, and require each of its Subsidiaries to
timely file, all required tax returns and reports and timely pay, and require
each of its Subsidiaries to timely pay, all foreign, federal, state and local
taxes, assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.9 hereof, and shall deliver to Bank, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.
6.5    Insurance.




-8-

--------------------------------------------------------------------------------





(a)    Keep its business and the Collateral insured for risks and in amounts
standard for companies in Borrower’s industry and location and as Bank may
reasonably request. Insurance policies shall be in a form, with financially
sound and reputable insurance companies that are not Affiliates of Borrower, and
in amounts that are satisfactory to Bank. All property policies shall have a
lender’s loss payable endorsement showing Bank as the sole lender loss payee.
All liability policies shall show, or have endorsements showing, Bank as an
additional insured. Bank shall be named as lender loss payee and/or additional
insured with respect to any such insurance providing coverage in respect of any
Collateral.
(b)    Ensure that proceeds payable under any property policy are, at Bank’s
option, payable to Bank on account of the Obligations. Notwithstanding the
foregoing, (a) so long as no Event of Default has occurred and is continuing and
Borrower has One Hundred Million Dollars ($100,000,000.00) of Qualified Cash
(net of any insurance proceeds), immediately prior to receiving such insurance
proceeds and immediately after giving effect to any reimbursement of such
insurance proceeds, Borrower shall have the option of applying the proceeds of
any casualty policy toward the replacement or repair of destroyed or damaged
property; provided that any such replaced or repaired property (i) shall be of
equal or like value as the replaced or repaired Collateral and (ii) shall be
deemed Collateral in which Bank has been granted a first priority security
interest, and (b) after the occurrence and during the continuance of an Event of
Default, all proceeds payable under such casualty policy shall, at the option of
Bank, be payable to Bank on account of the Obligations.
(c)    At Bank’s request, Borrower shall deliver certified copies of insurance
policies and evidence of all premium payments. Each provider of any such
insurance required under this Section 6.5 shall agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to Bank,
that it will give Bank thirty (30) days prior written notice before any such
policy or policies shall be materially altered or canceled. If Borrower fails to
obtain insurance as required under this Section 6.5 or to pay any amount or
furnish any required proof of payment to third persons and Bank, Bank may make
all or part of such payment or obtain such insurance policies required in this
Section 6.5, and take any action under the policies Bank deems prudent.
6.6    Operating Accounts.
(a)    Maintain the Designated Deposit Account with Bank.
(b)    Provide Bank five (5) days prior written notice before establishing any
Deposit Account, Securities Account and or Investment Accounts at or with any
bank or financial institution other than Bank or Bank’s Affiliates.
6.7    Financial Covenants. Maintain at all times, certified by Borrower as of
the last day of each month:
(a)    Liquidity Ratio. A ratio of (i) the sum of Borrower’s unrestricted cash
and unrestricted Cash Equivalents maintained in accounts at Bank and Bank’s
Affiliates plus Eligible Accounts; divided by (ii) all outstanding Obligations
of Borrower owed to Bank, of at least 2.00 to 1.00; provided, that the foregoing
financial covenant will not be tested in any calendar month in which Borrower
has maintained Qualified Cash of not less than One Hundred Million Dollars
($100,000,000.00) for each day in such calendar month.
6.8    Protection of Intellectual Property Rights.
(a)    (i) Protect, defend and maintain the validity and enforceability of
Intellectual Property owned by Borrower and material to the business of
Borrower; (ii) promptly advise Bank in writing of material infringements or any
other event that could reasonably be expected to materially and adversely affect
the value of Intellectual Property material to the business of Borrower; and
(iii) not allow any Intellectual Property material to Borrower’s business and
owned by Borrower to be abandoned, forfeited or dedicated to the public without
Bank’s written consent.
6.9    Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and its officers, employees and agents and Borrower's books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.
6.10    Access to Collateral; Books and Records. Allow Bank, or its agents, at
reasonable times, on five (5) Business Day’s notice (provided no notice is
required if an Event of Default has occurred and is continuing), to inspect the
Collateral and audit and copy Borrower’s Books. Such inspections or audits shall
be conducted no more




-9-

--------------------------------------------------------------------------------





often than once every twelve (12) months, unless an Event of Default has
occurred and is continuing in which case such inspections and audits shall occur
as often as Bank shall determine is necessary. The foregoing inspections and
audits shall be at Borrower’s expense, and the charge therefor shall be
$1,000.00 per person per day (or such higher amount as shall represent Bank’s
then-current standard charge for the same), plus reasonable and documented
out-of-pocket expenses.
6.11    Formation or Acquisition of Subsidiaries. Notwithstanding and without
limiting the negative covenants contained in Sections 7.3 and 7.6 hereof, at the
time that Borrower forms any direct or indirect Subsidiary or acquires any
direct or indirect Subsidiary after the Effective Date (in each case other than
any Excluded Subsidiary), at Bank’s request Borrower shall (a) cause such new
Subsidiary to provide to Bank a joinder to this Agreement to cause such
Subsidiary to become a co-borrower hereunder, together with such appropriate
financing statements and/or Control Agreements, all in form and substance
satisfactory to Bank (including being sufficient to grant Bank a first priority
Lien (subject to Permitted Liens) in and to the assets of such newly formed or
acquired Subsidiary), (b) provide to Bank appropriate certificates and powers
and financing statements, pledging all of the direct or beneficial ownership
interest in such new Subsidiary, in form and substance satisfactory to Bank, and
(c) provide to Bank all other documentation in form and substance satisfactory
to Bank, including one or more opinions of counsel satisfactory to Bank, which
in its opinion is appropriate with respect to the execution and delivery of the
applicable documentation referred to above. Any document, agreement, or
instrument executed or issued pursuant to this Section 6.11 shall be a Loan
Document. For clarity, the provisions of this paragraph shall not apply to any
existing or future Excluded Subsidiary.
6.12    Further Assurances. Execute any further instruments and take further
action as Bank reasonably requests to perfect or continue Bank’s Lien in the
Collateral.
6.13    Online Banking. Utilize Bank’s online banking platform for all matters
requested by Bank which shall include, without limitation (and without request
by Bank for the following matters), requesting Credit Extensions and uploading
financial statements and other reports required to be delivered by this
Agreement.
7.    NEGATIVE COVENANTS
Borrower shall not do any of the following without Bank’s prior written consent:
7.1    Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose
of (collectively, “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its Binimetinib and Encorafenib product lines, or any segment
or other part of Borrower’s or any Subsidiaries’ business reasonably related
thereto (other than licenses to third parties geographically exclusive in
Canada, Israel, Japan and/or South Korea, for which jurisdictions such Transfers
are permitted), unless (i) such Transfers consist of licenses to third parties
outside the United States; and (ii) immediately prior to and after giving effect
to such Transfer, Borrower has at least One Hundred Million Dollars
($100,000,000.00) (excluding the proceeds of any such Transfer), of Qualified
Cash. For clarity, except as otherwise expressly provided above in this Section
7.1, Transfers of all or any part of Borrower’s Binimetinib and Encorafenib
product lines, or any segment or other part of Borrower’s or any Subsidiaries’
business reasonably related thereto, to another party (whether inside or outside
the United States), are not permitted without Bank’s prior written consent.
7.2    Changes in Control. Permit or suffer any Change in Control; provided
that, Bank’s consent is not required for Borrower to enter into a transaction
which will result in a Change in Control so long as the Obligations are
indefeasibly paid in full and Bank’s commitment to lend hereunder shall be
terminated contemporaneously with such transaction.
7.3    Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary), in each case other than in connection with
Permitted Acquisitions; provided that Bank’s consent is not required for
Borrower to enter into a transaction in which Borrower will merge or consolidate
with any other Person, so long as the Obligations are indefeasibly paid in full
and Bank’s commitment to lend hereunder shall be terminated contemporaneously
with such transaction.  A Subsidiary may merge or consolidate into another
Subsidiary or into Borrower.
7.4    Indebtedness. Create, incur, assume, or be liable for any Indebtedness,
or permit any Subsidiary to do so, other than Permitted Indebtedness; provided,
that Borrower shall be permitted to incur additional unsecured




-10-

--------------------------------------------------------------------------------





Indebtedness, and to make regularly scheduled payments of principal and interest
on Permitted Indebtedness including, without limitation, the Convertible Notes
and the Redmile Notes, so long as (i) immediately prior to incurring any such
unsecured Indebtedness and immediately after incurring such unsecured
Indebtedness, no Event of Default has occurred and is continuing and Borrower
has at least One Hundred Million Dollars ($100,000,000.00) of Qualified Cash;
and (ii) immediately prior to and after giving effect to any payments on such
unsecured Indebtedness, no Event of Default has occurred and is continuing and
Borrower has at least One Hundred Million Dollars ($100,000,000.00) of Qualified
Cash.
7.5    Encumbrance. (i) Create, incur, allow, or suffer any Lien on any of the
Collateral, or assign or convey any right to receive income, including the sale
of any Accounts, or permit any of its Subsidiaries to do so, except for
Permitted Liens, or permit any Collateral not to be subject to the first
priority security interest granted herein, except as is otherwise permitted in
Section 7.1 hereof and the definition of “Permitted Liens” herein; or (ii) at
any time when Borrower has less than One Hundred Million Dollars
($100,000,000.00) of Qualified Cash, enter into any agreement, document,
instrument or other arrangement (except with or in favor of Bank) with any
Person which directly or indirectly prohibits or has the effect of prohibiting
Borrower from assigning, mortgaging, pledging, granting a security interest in
or upon, or encumbering any of Borrower’s Intellectual Property primarily used
in Borrower’s Binimetinib and Encorafenib product lines, or any segment or other
part of Borrower’s or any Subsidiaries’ Intellectual Property reasonably related
thereto, except as is otherwise permitted in Section 7.1 hereof and the
definition of “Permitted Liens” herein.
7.6    Distributions; Investments. (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock, unless
immediately prior to and after giving effect to any such distribution, payment,
retirement or redemption, (i) no Event of Default has occurred and is continuing
and (ii) Borrower has at least One Hundred Million Dollars ($100,000,000.00) of
Qualified Cash; or (b) directly or indirectly make any Investment (including,
without limitation, by the formation of any Subsidiary) other than Permitted
Investments, or permit any of its Subsidiaries to do so.
8.    EVENTS OF DEFAULT
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
8.1    Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension when due, or (b) pay any other Obligations
within three (3) Business Days after such Obligations are due and payable (which
three (3) Business Day cure period shall not apply to payments due on the Term
Loan Maturity Date). During the cure period, the failure to make or pay any
payment specified under clause (b) hereunder is not an Event of Default (but no
Credit Extension will be made during the cure period);
8.2    Covenant Default.
(a)    Borrower fails or neglects to perform any obligation in Sections 6.2,
6.4, 6.5, 6.6, 6.7, 6.8(b), 6.11 or violates any covenant in Section 7; or
(b)    Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Cure periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in clause (a) above;
8.3    Material Adverse Change. A Material Adverse Change occurs:
Attachment; Levy; Restraint on Business.
(a)     (i) The service of process seeking to attach, by trustee or similar
process, any funds of Borrower or of any entity under the control of Borrower
(including a Subsidiary), or (ii) a notice of lien or levy is filed




-11-

--------------------------------------------------------------------------------





against any of Borrower’s assets by any Governmental Authority, and the same
under subclauses (i) and (ii) hereof are not, within ten (10) days after the
occurrence thereof, discharged or stayed (whether through the posting of a bond
or otherwise); provided, however, no Credit Extensions shall be made during any
ten (10) day cure period; or
(b)     (i) any material portion of Borrower’s assets is attached, seized,
levied on, or comes into possession of a trustee or receiver, or (ii) any court
order enjoins, restrains, or prevents Borrower from conducting all or any
material part of its business;
8.4    Insolvency. (a) Borrower is unable to pay its debts (including trade
debts) as they become due; (b) Borrower begins an Insolvency Proceeding; or
(c) an Insolvency Proceeding is begun against Borrower and is not dismissed or
stayed within thirty (30) days (but no Credit Extensions shall be made while any
of the conditions described in clause (a) exist and/or until any Insolvency
Proceeding is dismissed);
8.5    Other Agreements. There is, under any agreement to which Borrower is a
party with a third party or parties, (a) any default resulting in a right by
such third party or parties, whether or not exercised, to accelerate the
maturity of any Indebtedness in an amount individually or in the aggregate in
excess of One Million Dollars ($1,000,000.00); or (b) any breach or default by
Borrower, the result of which could have a material adverse effect on Borrower’s
business;
8.6    Judgments; Penalties. One or more fines, penalties or final judgments,
orders or decrees for the payment of money in an amount, individually or in the
aggregate, of at least One Million Dollars ($1,000,000.00) (not covered by
independent third-party insurance as to which liability has been accepted by
such insurance carrier) shall be rendered against Borrower by any Governmental
Authority, and the same are not, within ten (10) days after the entry,
assessment or issuance thereof, discharged, satisfied, or paid, or after
execution thereof, stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay (provided that no Credit
Extensions will be made prior to the satisfaction, payment, discharge, stay, or
bonding of such fine, penalty, judgment, order or decree);
8.7    Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;
8.8    Subordinated Debt. (a) Any document, instrument, or agreement evidencing
any Subordinated Debt shall for any reason be revoked or invalidated or
otherwise cease to be in full force and effect, any Person shall be in breach
thereof or contest in any manner the validity or enforceability thereof or deny
that it has any further liability or obligation thereunder, or the Obligations
shall for any reason be subordinated or shall not have the priority contemplated
by this Agreement or any applicable subordination or intercreditor agreement;
(b) Make or permit any payment on any Subordinated Debt, except under the terms
of the subordination, intercreditor, or other similar agreement to which such
Subordinated Debt is subject, or (c) amend any provision in any document
relating to the Subordinated Debt which would increase the amount thereof,
provide for earlier or greater principal, interest, or other payments thereon,
or adversely affect the subordination thereof to Obligations owed to Bank.
8.9    Governmental Approvals. Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal causes, or could reasonably be expected to cause, a
Material Adverse Change.
8.10    Dispositions. Transfer or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, except for Transfers (a) of
Inventory in the ordinary course of business; (b) of worn-out or obsolete
Equipment that is, in the reasonable judgment of Borrower, no longer
economically practicable to maintain or useful in the ordinary course of
business of Borrower; (c) consisting of Permitted Liens and Permitted
Investments; (d) consisting of the sale or issuance of any stock of Borrower
permitted under Section 7.2 and/or 7.7 of this Agreement; (e) consisting of
Borrower’s use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or the other Loan Documents; (f)
permitted pursuant to Sections 7.1 and/or Section 7.5 of this Agreement and (g)
of non-exclusive licenses for the use of the property of Borrower or its
Subsidiaries in the ordinary course of business.




-12-

--------------------------------------------------------------------------------





8.11    Changes in Business or Management. (a) Engage in or permit any of its
Subsidiaries to engage in any business other than the businesses currently
engaged in by Borrower and such Subsidiary, as applicable, or reasonably related
thereto; (b) liquidate or dissolve; or (c) fail to provide notice to Bank of any
Key Person departing from or ceasing to be employed by Borrower within five (5)
days after such Key Person’s departure from Borrower.
8.12    Transactions with Affiliates. Borrower shall directly or indirectly
enter into or permit to exist any material transaction between Borrower and any
Affiliate of Borrower, except for transactions that are in the ordinary course
of Borrower’s business, upon fair and reasonable terms that are no less
favorable to Borrower than would be obtained in an arm’s length transaction with
a non-affiliated Person; or
8.13    Compliance. Borrower becomes an “investment company” or a company
controlled by an “investment company”, under the Investment Company Act of 1940,
as amended, or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System), or use the proceeds of any Credit
Extension for that purpose; fail to (a) meet the minimum funding requirements of
ERISA, (b) prevent a Reportable Event or Prohibited Transaction, as defined in
ERISA, from occurring, or (c) comply with the Federal Fair Labor Standards Act,
the failure of any of the conditions described in clauses (a) through (c) which
could reasonably be expected to have a material adverse effect on Borrower’s
business; or violate any other law or regulation, if the violation could
reasonably be expected to have a material adverse effect on Borrower’s business,
or permit any of its Subsidiaries to do so; withdraw or permit any Subsidiary to
withdraw from participation in, permit partial or complete termination of, or
permit the occurrence of any other event with respect to, any present pension,
profit sharing and deferred compensation plan which could reasonably be expected
to result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.
9.    BANK’S RIGHTS AND REMEDIES
9.1    Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, without notice or demand, do any or all of the
following:
(a)    declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);
(b)    stop advancing money or extending credit for Borrower’s benefit under
this Agreement or under any other agreement between Borrower and Bank;
(c)    demand that Borrower (i) deposit cash with Bank in an amount equal to at
least 105% (110% for Letters of Credit denominated in a Currency other than
Dollars), of the Dollar Equivalent of the aggregate face amount of all Letters
of Credit remaining undrawn (plus all interest, fees, and costs due or to become
due in connection therewith (as estimated by Bank in its good faith business
judgment)), to secure all of the Obligations relating to such Letters of Credit,
as collateral security for the repayment of any future drawings under such
Letters of Credit, and Borrower shall forthwith deposit and pay such amounts,
and (ii) pay in advance all letter of credit fees scheduled to be paid or
payable over the remaining term of any Letters of Credit;
(d)    terminate any FX Contracts;
(e)    verify the amount of, demand payment of and performance under, and
collect any Accounts and General Intangibles, settle or adjust disputes and
claims directly with Account Debtors for amounts on terms and in any order that
Bank considers advisable, and notify any Person owing Borrower money of Bank’s
security interest in such funds;
(f)    make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
designates. Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies.
(g)    apply to the Obligations any (i) balances and deposits of Borrower it
holds, or (ii) any amount held by Bank owing to or for the credit or the account
of Borrower;




-13-

--------------------------------------------------------------------------------





(h)    ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Bank’s benefit;
(i)    place a “hold” on any account maintained with Bank and/or deliver a
notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any Control Agreement or similar agreements providing
control of any Collateral;
(j)    demand and receive possession of Borrower’s Books; and
(k)    exercise all rights and remedies available to Bank under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).
9.2    Power of Attorney. Borrower hereby irrevocably appoints Bank as its
lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors; (c)
settle and adjust disputes and claims about the Accounts directly with Account
Debtors, for amounts and on terms Bank determines reasonable; (d) make, settle,
and adjust all claims under Borrower’s insurance policies; (e) pay, contest or
settle any Lien, charge, encumbrance, security interest, and adverse claim in or
to the Collateral, or any judgment based thereon, or otherwise take any action
to terminate or discharge the same; and (f) transfer the Collateral into the
name of Bank or a third party as the Code permits, in each case as necessary to
fully repay all Obligations. Borrower hereby appoints Bank as its lawful
attorney-in-fact to sign Borrower’s name on any documents necessary to perfect
or continue the perfection of Bank’s security interest in the Collateral
regardless of whether an Event of Default has occurred until all Obligations
have been satisfied in full and Bank is under no further obligation to make
Credit Extensions hereunder. Bank’s foregoing appointment as Borrower’s attorney
in fact, and all of Bank’s rights and powers, coupled with an interest, are
irrevocable until all Obligations have been fully repaid and performed and
Bank’s obligation to provide Credit Extensions terminates.
9.3    Protective Payments. If Borrower fails to obtain the insurance called for
by Section 6.5 or fails to pay any premium thereon or fails to pay any other
amount which Borrower is obligated to pay under this Agreement or any other Loan
Document or which may be required to preserve the Collateral, Bank may obtain
such insurance or make such payment, and all amounts so paid by Bank are Bank
Expenses and immediately due and payable, bearing interest at the then highest
rate applicable to the Obligations, and secured by the Collateral. Bank will
make reasonable efforts to provide Borrower with notice of Bank obtaining such
insurance at the time it is obtained or within a reasonable time thereafter. No
payments by Bank are deemed an agreement to make similar payments in the future
or Bank’s waiver of any Event of Default.
9.4    Application of Payments and Proceeds Upon Default. If an Event of Default
has occurred and is continuing, Bank shall have the right to apply in any order
any funds in its possession, whether from Borrower account balances, payments,
proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Obligations. Bank shall pay
any surplus to Borrower by credit to the Designated Deposit Account or to other
Persons legally entitled thereto; Borrower shall remain liable to Bank for any
deficiency. If Bank, directly or indirectly, enters into a deferred payment or
other credit transaction with any purchaser at any sale of Collateral, Bank
shall have the option, exercisable at any time, of either reducing the
Obligations by the principal amount of the purchase price or deferring the
reduction of the Obligations until the actual receipt by Bank of cash therefor.
9.5    Bank’s Liability for Collateral. So long as Bank takes commercially
reasonable actions regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable or responsible for: (a)
the safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c)
any diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person. Borrower bears all risk of loss,
damage or destruction of the Collateral.
9.6    No Waiver; Remedies Cumulative. Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any




-14-

--------------------------------------------------------------------------------





right of Bank thereafter to demand strict performance and compliance herewith or
therewith. No waiver hereunder shall be effective unless signed by the party
granting the waiver and then is only effective for the specific instance and
purpose for which it is given. Bank’s rights and remedies under this Agreement
and the other Loan Documents are cumulative. Bank has all rights and remedies
provided under the Code, by law, or in equity. Bank’s exercise of one right or
remedy is not an election and shall not preclude Bank from exercising any other
remedy under this Agreement or other remedy available at law or in equity, and
Bank’s waiver of any Event of Default is not a continuing waiver. Bank’s delay
in exercising any remedy is not a waiver, election, or acquiescence.
9.7    Demand Waiver. Borrower waives demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.
10.    NOTICES
All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission provided that the notice is transmitted on a Business Day
and, if not, then on the next succeeding Business Day; (c) one (1) Business Day
after deposit with a reputable overnight courier with all charges prepaid; or
(d) when delivered, if hand-delivered by messenger, all of which shall be
addressed to the party to be notified and sent to the address, facsimile number,
or email address indicated below. Bank or Borrower may change its mailing or
electronic mail address or facsimile number by giving the other party written
notice thereof in accordance with the terms of this Section 10.
If to Borrower:    Array BioPharma Inc.
    3200Walnut Street
    Boulder, Colorado 80301
    Attn: Chief Financial Officer
Email:
    Website URL: www.arraybiopharma.com

If to Bank:    Silicon Valley Bank
    380 Interlocken Crescent, Suite 600
    Broomfield, Colorado 80021
    Attn: Tom Hertzberg
    Fax: (303) 469-9088
    Email:
with a copy to:    Riemer & Braunstein LLP
    Three Center Plaza
    Boston, Massachusetts 02108
    Attn:    Charles W. Stavros, Esquire
    Fax:    (617) 880-3456
    Email:    cstavros@riemerlaw.com
11.    CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER
Except as otherwise expressly provided in any of the Loan Documents, New York
law governs the Loan Documents without regard to principles of conflicts of law.
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in New York, New York; provided, however, that nothing in this
Agreement shall be deemed to operate to preclude Bank from bringing suit or
taking other legal action in any other jurisdiction to realize on the Collateral
or any other security for the Obligations, or to enforce a judgment or other
court order in favor of Bank. Borrower expressly submits and consents in advance
to such jurisdiction in any action or suit commenced in any such court, and
Borrower hereby waives any objection that it may have based upon lack of
personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is




-15-

--------------------------------------------------------------------------------





deemed appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in,
or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
This Section 11 shall survive the termination of this Agreement.
12.    GENERAL PROVISIONS
12.1    Termination Prior to Term Loan Maturity Date; Survival. All covenants,
representations and warranties made in this Agreement continue in full force
until this Agreement has terminated pursuant to its terms and all Obligations
have been satisfied. So long as Borrower has satisfied the Obligations (other
than inchoate indemnity obligations any other obligations which, by their terms,
are to survive the termination of this Agreement, and any Obligations under Bank
Services Agreements that are cash collateralized in accordance with Section 4.1
of this Agreement), this Agreement may be terminated prior to the Term Loan
Maturity Date by Borrower, effective three (3) Business Days after written
notice of termination is given to Bank and after payment of the Final Payment
and any prepayment fee due hereunder with respect to the Term Loan, as specified
in Section 2.1.1(c) or Section 2.1.1(d). Those obligations that are expressly
specified in this Agreement as surviving this Agreement’s termination shall
continue to survive notwithstanding this Agreement’s termination.
12.2    Successors and Assigns. This Agreement binds and is for the benefit of
the successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion). Bank has the
right, without the consent of or notice to Borrower, to sell, transfer, assign,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents.
12.3    Indemnification. Borrower agrees to indemnify, defend and hold Bank and
its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against: (i) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (ii) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Borrower (including reasonable attorneys’
fees and expenses), except for Claims and/or losses directly caused by such
Indemnified Person’s gross negligence or willful misconduct.
This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.
12.4    Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.
12.5    Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
12.6    Correction of Loan Documents. Bank may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties,
so long as Bank provides Borrower with notice of such changes and Bank provides
Borrower with ten (10) days to object to any such correction. In the event
Borrower makes any such objection, the applicable correction shall not be made
except by amendment signed by both Borrower and Bank.
12.7    Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable




-16-

--------------------------------------------------------------------------------





or admissible unless, and only to the extent, expressly set forth in a writing
signed by the party against which enforcement or admission is sought. Without
limiting the generality of the foregoing, no oral promise or statement, nor any
action, inaction, delay, failure to require performance or course of conduct
shall operate as, or evidence, an amendment, supplement or waiver or have any
other effect on any Loan Document. Any waiver granted shall be limited to the
specific circumstance expressly described in it, and shall not apply to any
subsequent or other circumstance, whether similar or dissimilar, or give rise
to, or evidence, any obligation or commitment to grant any further waiver. The
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of the Loan Documents merge into the Loan
Documents.
12.8    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.
12.9    Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”); (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, Bank
shall use its best efforts to obtain any prospective transferee’s or purchaser’s
agreement to the terms of this provision); (c) as required by law, regulation,
subpoena, or other order; (d) to Bank’s regulators or as otherwise required in
connection with Bank’s examination or audit; (e) as Bank considers appropriate
in exercising remedies under the Loan Documents; and (f) to third-party service
providers of Bank so long as such service providers have executed a
confidentiality agreement with Bank with terms no less restrictive than those
contained herein. Confidential information does not include information that is
either: (i) in the public domain or in Bank’s possession when disclosed to Bank,
or becomes part of the public domain (other than as a result of its disclosure
by Bank in violation of this Agreement) after disclosure to Bank; or
(ii) disclosed to Bank by a third party, if Bank does not know that the third
party is prohibited from disclosing the information.
Bank Entities may use anonymous forms of confidential information for aggregate
datasets, for analyses or reporting, and for any other uses not expressly
prohibited in writing by Borrower.  The provisions of the immediately preceding
sentence shall survive termination of this Agreement.
12.10    Right of Set Off. Borrower hereby grants to Bank, a lien, security
interest and right of set off as security for all Obligations to Bank, whether
now existing or hereafter arising upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Bank
(including a Bank subsidiary) or in transit to any of them. At any time after
the occurrence and during the continuance of an Event of Default, without
demand, Bank may set off Obligations owing to Bank or any part thereof and apply
the same to any liability or obligation of Borrower even though unmatured and
regardless of the adequacy of any other collateral securing the Obligations.
Bank shall endeavor give Borrower notice of any such setoff or application;
provided, that failure by Bank to give such notice shall not prevent Bank from
exercising its rights with respect to any such setoff or application. ANY AND
ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO
ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS
RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF
BORROWER ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
12.11    Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.
12.12    Captions. The headings used in this Agreement are for convenience only
and shall not affect the interpretation of this Agreement.
12.13    Construction of Agreement. The parties mutually acknowledge that they
and their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.




-17-

--------------------------------------------------------------------------------





12.14    Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.
12.15    Third Parties. Nothing in this Agreement, whether express or implied,
is intended to: (a) confer any benefits, rights or remedies under or by reason
of this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.
12.16    No Novation. Borrower and Bank each hereby agree that, effective upon
the execution and delivery of this Agreement by each such party, the terms and
provisions of the Prior Loan Agreement shall be and hereby are amended, restated
and superseded in their entirety by the terms and provisions of this Agreement.
Nothing herein contained shall be construed as a substitution or novation of the
obligations of Borrower outstanding under the Prior Loan Agreement or
instruments securing the same, which obligations shall remain in full force and
effect, except to the extent that the terms thereof are modified hereby or by
instruments executed concurrently herewith. Nothing expressed or implied in this
Agreement shall be construed as a release or other discharge of any Borrower
from any of the Obligations or any liabilities under the Prior Loan Agreement or
any of the security agreements, pledge agreements, mortgages, guaranties or
other Loan Documents executed in connection therewith. Borrower hereby (i)
confirms and agrees that each Loan Document to which it is a party is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects except that on and after the Effective Date all references in any
such Loan Document to the “Loan and Security Agreement”, the “Loan Agreement”
the “Agreement”, “thereto”, “thereof”, “thereunder” or words of like import
referring to the Prior Loan Agreement shall mean the Prior Loan Agreement as
amended and restated by this Agreement; and (ii) confirms and agrees that to the
extent that the Prior Loan Agreement or any Loan Document executed in connection
therewith purports to assign or pledge to the Bank, or to grant to the Bank a
security interest in or lien on, any collateral as security for the Obligations
of Borrower or any guarantor from time to time existing in respect of the Prior
Loan Agreement, such pledge, assignment or grant of the security interest or
lien is hereby ratified and confirmed in all respects and shall remain effective
as of the first date it became effective.
13.    DEFINITIONS
13.1    Definitions. As used in the Loan Documents, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, and the singular includes the
plural. As used in this Agreement, the following capitalized terms have the
following meanings:
“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
“Acquisition” is (a) the purchase or other acquisition by Borrower or any of its
Subsidiaries of all or substantially all of the assets of any other Person, or
(b) the purchase or other acquisition (whether by means of merger,
consolidation, or otherwise) by Borrower or any of its Subsidiaries of all or
substantially all of the stock or other equity interest of any other Person.
“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.
“Agreement” is defined in the preamble hereof.
“A/P and A/R Reports” is defined in Section 6.2(a).
“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including any Advance request,
on behalf of Borrower.
“Bank” is defined in the preamble hereof.




-18-

--------------------------------------------------------------------------------





“Bank Entities” is defined in Section 12.9.
“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.
“Bank Services”  are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).
“Borrower” is defined in the preamble hereof.
“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s board of directors (and, if required under the terms of
such Person’s Operating Documents, stockholders) and delivered by such Person to
Bank approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying (a) such Person has the authority
to execute, deliver, and perform its obligations under each of the Loan
Documents to which it is a party, (b) that set forth as a part of or attached as
an exhibit to such certificate is a true, correct, and complete copy of the
resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents, including any Advance request, on behalf of such Person,
together with a sample of the true signature(s) of such Person(s), and (d) that
Bank may conclusively rely on such certificate unless and until such Person
shall have delivered to Bank a further certificate canceling or amending such
prior certificate.
“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.
“Change in Control” means (a) at any time, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), shall become, or obtain rights (whether
by means or warrants, options or otherwise) to become, the “beneficial owner”
(as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of forty-nine percent (49%) or more of the ordinary voting power for
the election of directors of Borrower (determined on a fully diluted basis)
other than by the sale of Borrower’s equity securities in a public offering or
to venture capital or private equity investors so long as Borrower identifies to
Bank the venture capital or private equity investors at least seven (7) Business
Days prior to the closing of the transaction and provides to Bank a description
of the material terms of the transaction; (b) during any period of 12
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of Borrower cease to be composed of individuals (i)
who were members of that board or equivalent governing body on the first day of
such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body; or (c) at any time, Borrower shall cease to own and control, of record and
beneficially, directly or indirectly, one hundred percent (100%) of each class




-19-

--------------------------------------------------------------------------------





of outstanding capital stock of each Subsidiary of Borrower (other than any
Excluded Subsidiary) free and clear of all Liens (except Permitted Liens).
“Claims” is defined in Section 12.3.
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of New York, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.
“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.
“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another, in each case, directly or
indirectly guaranteed, endorsed, co‑made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.
“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.
“Convertible Notes” means the $132,300,000 aggregate principal amount of 3.00%
Convertible Senior Notes issued by Borrower, with a maturity date as of December
1, 2024.
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
“Credit Extension” is any Term Loan or any other extension of credit by Bank for
Borrower’s benefit.
“Currency” is coined money and such other banknotes or other paper money as are
authorized by law and circulate as a medium of exchange.
“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
“Designated Deposit Account” is account number ***964 (last three digits),
maintained by Borrower with Bank.




-20-

--------------------------------------------------------------------------------





“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.
“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.
“Effective Date” is defined in the preamble hereof.
“Eligible Accounts” means Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3. Bank reserves the right at any time after the Effective Date to
adjust any of the criteria set forth below and to establish new criteria in its
good faith business judgment. Unless Bank otherwise agrees in writing, Eligible
Accounts shall not include:
(a)    Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent;
(b)    Accounts that the Account Debtor has not paid within ninety (90) days of
invoice date regardless of invoice payment period terms;
(c)    Accounts with credit balances over ninety (90) days from invoice date;
(d)    Accounts owing from an Account Debtor if fifty percent (50%) or more of
the Accounts owing from such Account Debtor have not been paid within ninety
(90) days of invoice date;
(e)    Accounts owing from an Account Debtor which does not have its principal
place of business in the United States, other than Accounts the Account Debtor
for which is Novartis and/or Pierre Fabre;
(f)    Accounts billed from and/or payable to Borrower outside of the United
States (sometimes called foreign invoiced accounts), other than Accounts the
Account Debtor for which is Novartis and/or Pierre Fabre billed outside the
United States but payable to Borrower in the United States;
(g)    Accounts owing from an Account Debtor to the extent that Borrower is
indebted or obligated in any manner to the Account Debtor (as creditor, lessor,
supplier or otherwise - sometimes called “contra” accounts, accounts payable,
customer deposits or credit accounts);
(h)    Accounts owing from an Account Debtor which is a United States government
entity or any department, agency, or instrumentality thereof unless Borrower has
assigned its payment rights to Bank and the assignment has been acknowledged
under the Federal Assignment of Claims Act of 1940, as amended;
(i)    Accounts for demonstration or promotional equipment, or in which goods
are consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on
approval”, or other terms if Account Debtor’s payment may be conditional;
(j)    Accounts owing from an Account Debtor where goods or services have not
yet been rendered to the Account Debtor (sometimes called memo billings or
pre-billings);
(k)    Accounts subject to contractual arrangements between Borrower and an
Account Debtor where payments shall be scheduled or due according to completion
or fulfillment requirements where the Account Debtor has a right of offset for
damages suffered as a result of Borrower’s failure to perform in accordance with
the contract (sometimes called contracts accounts receivable, progress billings,
milestone billings, or fulfillment contracts);
(l)    Accounts owing from an Account Debtor the amount of which may be subject
to withholding based on the Account Debtor’s satisfaction of Borrower’s complete
performance (but only to the extent of the amount withheld; sometimes called
retainage billings);
(m)    Accounts subject to trust provisions, subrogation rights of a bonding
company, or a statutory trust;
(n)    Accounts owing from an Account Debtor that has been invoiced for goods
that have not been shipped to the Account Debtor unless Bank, Borrower, and the
Account Debtor have entered into an agreement




-21-

--------------------------------------------------------------------------------





acceptable to Bank wherein the Account Debtor acknowledges that (i) it has title
to and has ownership of the goods wherever located, (ii) a bona fide sale of the
goods has occurred, and (iii) it owes payment for such goods in accordance with
invoices from Borrower (sometimes called “bill and hold” accounts);
(o)    Accounts for which the Account Debtor has not been invoiced;
(p)    Accounts that represent non-trade receivables or that are derived by
means other than in the ordinary course of Borrower’s business;
(q)    Accounts for which Borrower has permitted Account Debtor’s payment to
extend beyond ninety (90) days;
(r)    Accounts arising from chargebacks, debit memos or other payment
deductions taken by an Account Debtor;
(s)    Accounts arising from product returns and/or exchanges (sometimes called
“warranty” or “RMA” accounts);
(t)    Accounts in which the Account Debtor disputes liability or makes any
claim (but only up to the disputed or claimed amount), or if the Account Debtor
is subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business;
(u)    Accounts owing from an Account Debtor with respect to which Borrower has
received Deferred Revenue (but only to the extent of such Deferred Revenue);
(v)    Accounts owing from an Account Debtor, whose total obligations to
Borrower exceed forty percent (40%) of all Accounts (except for Accounts the
Account Debtor for which is either of Novartis or Pierre Fabre, for which this
clause (v) shall not apply), for the amounts that exceed that percentage, unless
Bank approves in writing; and
(w)    Accounts for which Bank in its good faith business judgment determines
collection to be doubtful, including, without limitation, accounts represented
by “refreshed” or “recycled” invoices.
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
“Event of Default” is defined in Section 8.
“Exchange Act” is the Securities Exchange Act of 1934, as amended.
“Excluded Subsidiary” and “Excluded Subsidiaries” means each of and/or all of
(i) Array BioPharma UK Ltd., a company organized and existing under the laws of
England and Wales and a wholly owned Subsidiary of Borrower (“Array UK”); (ii)
any successor in interest to Array UK and/or any Subsidiary formed as a result
of and/or for the purpose of complying with Article 19 of Directive 2001/20/EC
of the European Parliament; (iii) any “797 Subsidiary”, as such term is defined
in the Redmile Loan Documents; and (iv) any other direct or indirect Subsidiary
of Borrower, but only to the extent (x) Bank consents, in its reasonable
discretion, to the creation/acquisition of such Subsidiary; and (y) Bank
determines, in its sole discretion, that Such Subsidiary shall be exempt from
the requirements of Section 6.11.
“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due on the earliest
to occur of (a) the Term Loan Maturity Date, (b) the acceleration of the Term
Loan, or (c) the prepayment of the Term Loan in full pursuant to Section
2.1.1(c) or 2.1.1(d) (other than, solely with respect to Section 2.1.1(d), in
connection with a refinancing with another loan provided by Bank or a division
of Bank) equal to the original aggregate principal amount of the Term Loan
multiplied by the Final Payment Percentage.
“Final Payment Percentage” is seven percent (7.00%).
“First Anniversary” is the date that is three hundred sixty four (364) days
after the Effective Date.
“Foreign Currency” means lawful money of a country other than the United States.




-22-

--------------------------------------------------------------------------------





“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.
“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.
“Indemnified Person” is defined in Section 12.3.
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
“Intellectual Property” means, with respect to any Person, means all of such
Person’s right, title, and interest in and to the following:
(a)    its Copyrights, Trademarks and Patents;
(b)    any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals;
(c)    any and all source code;
(d)    any and all design rights which may be available to such Person;
(e)    any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
(f)    all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.




-23-

--------------------------------------------------------------------------------





“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
“Key Person” is each of Borrower’s (a) Chief Executive Officer, who is Ron
Squarer as of the Effective Date, and (b) Chief Financial Officer, who is Jason
Haddock as of the Effective Date.
“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the
Perfection Certificate, any Bank Services Agreement, any subordination
agreement, any note, or notes or guaranties executed by Borrower or any
guarantor, and any other present or future agreement by Borrower and/or any
guarantor with or for the benefit of Bank in connection with this Agreement, all
as amended, restated, or otherwise modified.
“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; (c) a material impairment of the prospect
of repayment of any portion of the Obligations; or (d) Bank determines, based
upon information available to it and in its reasonable judgment, that there is a
reasonable likelihood that Borrower shall fail to comply with the financial
covenants in Section 6 during the next succeeding financial reporting period.
“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, the Final Payment, the Prepayment Fee, any other fees, Bank Expenses,
and other amounts Borrower owes Bank now or later, whether under this Agreement,
the other Loan Documents, or otherwise, including, without limitation, all
obligations relating to letters of credit (including reimbursement obligations
for drawn and undrawn letters of credit), cash management services, and foreign
exchange contracts, if any, and including interest accruing after Insolvency
Proceedings begin and debts, liabilities, or obligations of Borrower assigned to
Bank, and to perform Borrower’s duties under the Loan Documents.
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
“Payment/Advance Form” is that certain form attached hereto as Exhibit C.
“Perfection Certificate” is defined in Section 5.1.
“Permitted Acquisition” is any Acquisition by the Borrower, disclosed to Bank;
provided that each of the following shall be applicable to any such Acquisition:
(a)    no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition;
(b)    the entity or assets acquired in such Acquisition are in the same or
similar line of business as Borrower is in as of the date hereof or reasonably
related thereto;
(c)    If the Acquisition includes a merger of Borrower, Borrower shall remain a
surviving entity after giving effect to such Acquisition;
(d)    Borrower shall provide Bank with written notice of the proposed
Acquisition at least ten (10) Business Days prior to the anticipated closing
date of the proposed Acquisition; and not less than five (5) Business




-24-

--------------------------------------------------------------------------------





Days prior to the anticipated closing date of the proposed Acquisition, copies
of the acquisition agreement and all other material documents relative to the
proposed Acquisition (or if such acquisition agreement and other material
documents are not in final form, drafts of such acquisition agreement and other
material documents; provided that Borrower shall deliver final forms of such
acquisition agreement and other material documents promptly upon completion);
(e)    (i) immediately prior to and after giving effect to any such Acquisition,
Borrower shall have not less than One Hundred Million Dollars ($100,000,000.00)
of Qualified Cash; and (ii) any earn-out payment obligations plus the total
Indebtedness assumed for all such Acquisitions must qualify as Permitted
Indebtedness; and
(f)     the entity or assets acquired in such Acquisition shall not be the
result of an Unfriendly Acquisition and shall not be subject to any Lien other
than (x) the first-priority Liens granted in favor of Bank and (y) Permitted
Liens.
“Permitted Indebtedness” is:
(a)    Borrower’s Indebtedness to Bank under this Agreement and the other Loan
Documents;
(b)    Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;
(c)    unsecured Indebtedness issued pursuant to the Convertible Notes and the
Redmile Loan Documents;
(d)    unsecured Indebtedness to trade creditors incurred in the ordinary course
of business;
(e)    additional unsecured Indebtedness incurred after the Effective Date, so
long as immediately prior to incurring any such additional unsecured
Indebtedness and immediately after giving effect to incurring such unsecured
Indebtedness, no Event of Default has occurred and is continuing and Borrower
has at least One Hundred Million Dollars ($100,000,000.00) of Qualified Cash;
(f)    Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;
(g)    Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder; and
(h)    extensions, refinancings, modifications, amendments and restatements of
any items of Permitted Indebtedness (a) through (f) above; provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.
“Permitted Investments” are:
(a)    (i) Investments (including, without limitation, Subsidiaries) existing on
the Effective Date and shown on the Perfection Certificate; (ii) without
duplication, Investments in Excluded Subsidiaries; and (iii) Investments in
Permitted Acquisitions;
(b)    Investments consisting of Cash Equivalents;
(c)    Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;
(d)    Investments consisting of deposit accounts in which Bank has a perfected
security interest;
(e)    Investments accepted in connection with Transfers permitted by Section
7.1;
(f)    Investments consisting of (i) travel advances and employee relocation
loans and other employee loans and advances in the ordinary course of business,
and (ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s board of directors;
(g)    Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business; and




-25-

--------------------------------------------------------------------------------





(h)    Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (h) shall not
apply to Investments of Borrower in any Subsidiary.
“Permitted Liens” are:
(a)    Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;
(b)    Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on its Books, provided that no notice
of any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;
(c)    purchase money Liens or capital leases securing no more than Five Hundred
Thousand Dollars ($500,000.00) in the aggregate amount outstanding (i) on
Equipment acquired or held by Borrower incurred for leasing financing the
acquisition of the Equipment, or (ii) existing on Equipment when acquired, if
the Lien is confined to the property and improvements and the proceeds of the
Equipment;
(d)    Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory and which are not delinquent or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto;
(e)    Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);
(f)    Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;
(g)    leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Bank a security interest
therein;
(h)    non-exclusive licenses of Intellectual Property granted to third parties
in the ordinary course of business, and licenses of Intellectual Property that
could not result in a legal transfer of title of the licensed property that may
be exclusive in respects other than territory and that may be exclusive as to
territory only as to discreet geographical areas outside of the United States;
(i)    Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;
and
(j)    Liens in favor of other financial institutions arising in connection with
Borrower’s deposit and/or securities accounts held at such institutions.
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
“Prepayment Fee” is defined in Section 2.3(d).
“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, in the event such
rate of interest is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; and provided further that if such rate of interest,
as set forth from time to time in the money rates section of The Wall Street
Journal, becomes unavailable for any reason as determined by Bank, the “Prime
Rate” shall mean the rate of interest per annum announced by Bank as its prime
rate in effect at its principal office in the State of California (such Bank
announced




-26-

--------------------------------------------------------------------------------





Prime Rate not being intended to be the lowest rate of interest charged by Bank
in connection with extensions of credit to debtors).
“Prior Loan Agreement” is defined in the preamble.
“Qualified Cash” is the sum of (i) Borrower’s unrestricted cash and Cash
Equivalents maintained at Bank and Bank’s Affiliates; plus (ii) Borrower’s
unrestricted cash and/or Cash Equivalents at financial institutions other than
Bank subject to Control Agreements in favor Bank and that is subject only to the
first priority Lien of Bank and is not subject to any other Lien.
“Quarterly Financial Statements” is defined in Section 6.2(b).
“Redmile Loan Documents” means, collectively, (i) that certain Note Purchase
Agreement, dated as of September 2, 2016, by and between Borrower and the
“Investors” named therein (the “Note Purchase Agreement”); (ii) each
Subordinated Convertible Note made by Borrower in favor of each Investor under
the Note Purchase Agreement; and (iii) each other document and /or agreement
executed and delivered in connection with such Note Purchase Agreement, in each
case as in effect as of the Effective Date.
“Redmile Notes” means the notes issued by Borrower pursuant to the Redmile Loan
Documents.
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer, General Counsel and Controller of Borrower.
“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.
“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.
“Term Loan” is a loan made by Bank pursuant to the terms of Section 2.1.1
hereof.
“Term Loan Amount” is defined in Section 2.1.1(a).
“Term Loan Maturity Date” is August 1, 2023.
“Term Loan Payment” is defined in Section 2.1.1(b).
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
“Transfer” is defined in Section 7.1.




-27-

--------------------------------------------------------------------------------





“Unfriendly Acquisition” is any Acquisition that has not, at the time of the
first public announcement of an offer relating thereto, been approved by the
board of directors (or other legally recognized governing body) of the Person to
be acquired.
[Signature page follows.]






-28-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
BORROWER:
ARRAY BIOPHARMA INC.
By /s/ JASON HADDOCK_________

Name: Jason Haddock_______________

Title: CFO_________________________


BANK:
SILICON VALLEY BANK
By /s/ TOM HERTZBERG___________

Name: Tom Hertzberg_______________

Title: Director_____________________






Signature Page to Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------






EXHIBIT A – COLLATERAL DESCRIPTION
The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and
all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
Notwithstanding the foregoing, the Collateral does not include any Intellectual
Property; provided, however, the Collateral shall include all Accounts and all
proceeds of Intellectual Property. If a judicial authority (including a U.S.
Bankruptcy Court) holds that a security interest in the underlying Intellectual
Property is necessary to have a security interest in such Accounts and such
property that are proceeds of Intellectual Property, then the Collateral shall
automatically, and effective as of the Effective Date, include the Intellectual
Property to the extent necessary to permit perfection of Bank’s security
interest in such Accounts and such other property of Borrower that are proceeds
of the Intellectual Property.
Pursuant to the terms of a certain negative pledge arrangement with Bank,
Borrower has agreed not to encumber any of its Intellectual Property without
Bank’s prior written consent.




1



--------------------------------------------------------------------------------






EXHIBIT B
COMPLIANCE CERTIFICATE


TO:    SILICON VALLEY BANK                        Date:                 
FROM: ARRAY BIOPHARMA INC.


The undersigned authorized officer of Array BioPharma Inc. (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”):
(1) Borrower is in complete compliance for the period ended _______________ with
all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower relating to
unpaid employee payroll or benefits of which Borrower has not previously
provided written notification to Bank.
Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenants
Required
Complies
 
 
 
Financial Statements
Quarterly, within 45 days


Yes No
A/P and A/R Reports


Quarterly, within 45 days (monthly
within 30 days in any quarterly period in
which the Borrower’s Qualified Cash is
at any time less than One Hundred Million
Dollars ($100,000,000.00))


Yes No
Cash Reconciliation Reports


Monthly, within 30 days
Yes No
Annual financial statement (CPA Audited) + CC
FYE within 180 days
Yes No
Projections
FYE within 45 days, and as amended/updated
Yes No
10‑Q, 10‑K and 8-K
Within 5 days after filing with SEC
Yes No
 
___________________________________________________________________________________________
___________________________________________________________________________________________









1



--------------------------------------------------------------------------------





Financial Covenant
Required
Actual
Complies
 
 
 
 
Maintain at all times, certified monthly (not tested in any
calendar month in which Borrower has maintained Qualified
Cash of not less than One Hundred Million Dollars ($1,000,000,000.00) for each
day in such calendar month
 
 
 
Minimum Liquidity Ratio
2.00:1.00
_____:1.00
Yes No



The following financial covenant analys[is][es] and information set forth in
Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.
Other Matters


Have there been any amendments of or other changes to the Operating Documents of
Borrower? If yes, provide copies of any such amendments or changes with this
Compliance Certificate.
Yes
No

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)
--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
Array BioPharma Inc.




By:    
Name:    
Title:    


BANK USE ONLY


Received by: _____________________
AUTHORIZED SIGNER
Date: _________________________


Verified: ________________________
AUTHORIZED SIGNER
Date: _________________________


Compliance Status: Yes No





2



--------------------------------------------------------------------------------






Schedule 1 to Compliance Certificate
Financial Covenants of Borrower
In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.
Dated:    ____________________
I.    Liquidity Ratio (Section 6.7(a))
Required:    Maintain at all times, certified by Borrower as of the last day of
each month, a ratio of (i) the sum of Borrower’s unrestricted cash and
unrestricted Cash Equivalents maintained in accounts at Bank and Bank’s
Affiliates plus Eligible Accounts; divided by (ii) all outstanding Obligations
of Borrower owed to Bank, of at least 2.00 to 1.00; provided, that the foregoing
financial covenant will not be tested in any calendar month in which Borrower
has maintained Qualified Cash of not less than One Hundred Million Dollars
($100,000,000.00) for each day in such calendar month.
Actual:
A.
Aggregate value of Borrower’s unrestricted cash and Cash Equivalents maintained
at Bank and Bank’s Affiliates
$         


B.
Aggregate value of Borrower’s unrestricted cash and/or Cash Equivalents at
financial institutions other than Bank subject to Control Agreements in favor
Bank and that is subject only to the first priority Lien of Bank and is not
subject to any other Lien
$         


C.
QUALIFIED CASH (the sum of lines A and B)
$      


Is line C equal to or greater than $100,000,000.00?
  No, complete liquidity ratio calculation below        Yes, financial covenant
not required     
Liquidity Ratio:                                
A.
Aggregate value of Borrower’s unrestricted cash and unrestricted Cash
Equivalents maintained in accounts at Bank and Bank’s Affiliates
$         


B.
Aggregate value of Borrower’s Eligible Accounts
$      


C.
Quick Assets (the sum of line A plus line B)
$      


D.
Aggregate value of all outstanding Obligations of Borrower owed to Bank
$      


E.
Liquidity Ratio (line C divided by line D)
   :1.00



Is line E equal to or greater than 2.00:1:00?
  No, not in compliance                          Yes, in compliance


1



--------------------------------------------------------------------------------





EXHIBIT C – LOAN PAYMENT/ADVANCE REQUEST FORM
DEADLINE FOR SAME DAY PROCESSING IS NOON PACIFIC TIME


Fax To:     Date: _____________________



--------------------------------------------------------------------------------

LOAN PAYMENT:            Array BioPharma, Inc.


From Account #________________________________    To Account
#__________________________________________________
(Deposit Account #)                        (Loan Account #)
Principal $____________________________________        and/or Interest
$________________________________________________
Authorized Signature:        Phone Number:     
Print Name/Title:     



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

LOAN ADVANCE:
Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.
From Account #________________________________    To Account
#__________________________________________________
(Loan Account #)                        (Deposit Account #)
Amount of Advance $___________________________
All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:


Authorized Signature:        Phone Number:     
Print Name/Title:     



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

OUTGOING WIRE REQUEST:
Complete only if all or a portion of funds from the loan advance above is to be
wired.
Deadline for same day processing is noon, Pacific Time


Beneficiary Name: _____________________________        Amount of Wire: $    
Beneficiary Bank: ______________________________        Account Number:     
City and State:     
Beneficiary Bank Transit (ABA) #:         Beneficiary Bank Code (Swift, Sort,
Chip, etc.):     
(For International Wire Only)
Intermediary Bank:         Transit (ABA) #:     
For Further Credit to:     
Special Instruction:     


By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).


Authorized Signature: ___________________________    2nd Signature (if
required): _______________________________________
Print Name/Title: ______________________________    Print Name/Title:
______________________________________________
Telephone #:                 Telephone #:     

--------------------------------------------------------------------------------



2352018.5\56120.03844


2

